168 Ga. App. 30 (1983)
308 S.E.2d 712
IN THE INTEREST OF J. E. P. III.
66623.
Court of Appeals of Georgia.
Decided September 6, 1983.
Rehearing Denied September 15, 1983.
*31 Ronald L. Hilley, for appellant.
Josephine L. Hunnicutt, Joseph M. Winter, David Will, Assistant Attorney General, for appellee.
SOGNIER, Judge.
This is an appeal from an order of Fulton County Juvenile Court extending an order which earlier granted temporary custody of appellant's child to the Department of Family and Children Services.
Appellant has failed to follow the appeal procedures required by OCGA § 5-6-35 (formerly Code Ann. § 6-701.1) and her appeal must be dismissed. Farmer v. Union County Dept. of Family &c. Services, 162 Ga. App. 66 (290 SE2d 163) (1982); Moon v. Habersham County Dept. of Family &c. Services, 162 Ga. App. 694 (293 SE2d 402) (1982).
Appeal dismissed. Quillian, P. J., and Pope, J., concur.